Filed 1/20/21 Wu v. Estate of Lau CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


NANCY WU,                                                  B299305

        Plaintiff and Appellant,                           (Los Angeles County
                                                           Super. Ct. No.
        v.                                                 19STCV00015)

ESTATE OF JOHN LAU et al.,

        Defendants and
        Respondents.



     APPEAL from an order of the Superior Court of Los
Angeles County, William F. Fahey, Judge. Dismissed.
     Helen W. Quan for Plaintiff and Appellant.
     No appearance for Defendants and Respondents.
      Plaintiff Nancy Wu (Wu) appeals from a trial court order
declining to vacate a purported judgment dismissing her lawsuit
without prejudice because she did not serve any of the named
defendants within 70 days of filing the complaint. We cannot
decide whether the order is an abuse of discretion because there
has been no final judgment of dismissal signed by the trial
court—and the court declined to enter such a judgment when
asked to do so. So we shall dismiss the appeal, leaving Wu free to
pursue whatever means seem most expedient to perfect an
appeal, if that remains her chosen course of action.

                        I. BACKGROUND
       Wu, representing herself, filed a complaint against the
Estate of John Lau and some 15 other defendants alleging
primarily fraud-type causes of action. In brief, the complaint
alleged Wu discovered during probate proceedings instituted in
2016 that her then-deceased ex-husband had fraudulently
distributed community assets to others. Shortly after Wu’s
complaint was filed, the trial court set a hearing for Wu to show
cause why her lawsuit should not be dismissed because no proofs
of service had been filed to indicate the complaint and summons
had been served on any of the defendants.
       On the appointed date for the show cause hearing in March
2019, Wu did not show up. Nor had she submitted proof that any
of the defendants had been served. The trial court dismissed
Wu’s lawsuit without prejudice.
       Two months later, in May 2019, Wu moved under Code of
Civil Procedure section 473, subdivision (b) (Section 473(b)) to




                                2
vacate dismissal of her lawsuit.1 In a declaration submitted with
her Section 473(b) motion, Wu claimed she did not appear at the
show cause hearing because she never received the hearing notice
the trial court mailed to her. She also averred she was “having
some financial difficulties paying Sheriff to serve some of the
defendants; therefore, [she] was not able to serve defendants
timely.” Although Wu reiterated she was “having financial
hardship,” she asserted she would hire a registered process
server to “timely serve all defendants” if the dismissal were
vacated.
       On June 7, 2019, the trial court held a hearing on Wu’s
Section 473(b) motion to vacate the dismissal without prejudice.
We have no record of what transpired at the hearing because it
was unreported and Wu has not provided us with a settled or
agreed statement summarizing the proceedings. The court did
issue a minute order after the hearing, and it states the court
denied Wu’s motion “having read and considered all papers filed
and having heard argument from [Wu].”
       Wu filed a July 22, 2019, notice of appeal stating she was
appealing from “the appealable rulings made on June 7, 2019,”
specifically the ruling on her motion “for an order to set aside the
dismissal entered on March 12, 2019 against her based on her
failure to file proof of service . . . .” While initial processing of the
appeal was underway in this court, Wu filed a document in the


1
       Section 473(b) permits a court, “upon any terms as may be
just,” to “relieve a party or his or her legal representative from a
judgment, dismissal, order, or other proceeding taken against
him or her through his or her mistake, inadvertence, surprise, or
excusable neglect.”




                                   3
trial court advising her civil case information statement had been
deemed deficient because it did not attach a judgment of
dismissal signed by the trial court. To remedy the deficiency, Wu
asked the court to sign a concurrently submitted proposed
judgment of dismissal, and she also asked the court to sign a
proposed order denying the 473(b) motion.
       The trial court issued a signed minute order in response to
Wu’s request. It summarized the court’s reasons for denying
Wu’s Section 473(b) motion. It also characterized Wu’s request
for the entry of signed orders as an “improper ex parte
application” and stated the “application” was denied. Thus, no
signed judgment of dismissal was entered by the court.

                          II. DISCUSSION
       A dismissal order is appealable as a final judgment when
the order complies with Code of Civil Procedure section 581d,
which states that “[a]ll dismissals ordered by the court shall be in
the form of a written order signed by the court and filed in the
action . . . .” A minute order granting a motion to dismiss is
“‘“ineffectual and nonappealable; no appeal can be taken except
from the order signed and filed.”’” (Miranda v. 21st Century Ins.
Co. (2004) 117 Cal.App.4th 913, 919, fn. 5.) An appeal taken
from a nonappealable order must be dismissed because an
appellate court is without jurisdiction to entertain it. (Munoz v.
Florentine Gardens (1991) 235 Cal.App.3d 1730, 1732.)
       Wu purports to appeal from the denial of her Section 473(b)
motion. Our appellate record does include a signed order denying
that motion. The problem, however, is the record includes no
judgment of dismissal signed by the court—even though Wu
alerted the trial court to the apparent problem—and an appeal




                                 4
from a post-judgment order only lies if there is a valid underlying
final judgment, which we do not have. (See, e.g., Generale Bank
Nederland v. Eyes of the Beholder Ltd. (1998) 61 Cal.App.4th
1384, 1394; see also Powell v. County of Orange (2011) 197
Cal.App.4th 1573, 1578.) That is regrettable, because it means
duplicative administrative work by this court, and by the trial
court, may be necessary in the future. But we have no
jurisdiction to hear this appeal now.

                        DISPOSITION
     The appeal is dismissed. Wu shall bear her own costs on
appeal.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            BAKER, J.

I concur:




      KIM, J.




                                 5
            Wu v. Estate of Lau et al. – B299305


Rubin, P. J., Concurring:
         I write separately to emphasize the hurdles the trial court
has unnecessarily placed in plaintiff’s path as she attempts to
obtain a decision on the merits of her claim. In March 2019,
some 70 days after plaintiff filed her complaint, the trial court
dismissed the action for failure to serve defendants. The trial
court did not file a signed order of dismissal, thus depriving
plaintiff of an adverse judgment she could appeal. (See Code Civ.
Proc., § 581d [“All dismissals ordered by the court shall be in the
form of a written order signed by the court and filed in the action
. . . .”].) Thereafter, plaintiff asked the court to set aside the
dismissal. In June 2019, the trial court denied plaintiff’s motion
to vacate.1
         When the clerk of this court notified plaintiff that her
appeal was missing the necessary signed order of dismissal,
plaintiff duly filed in the trial court papers asking the trial court
to sign the dismissal order. For the court’s convenience, plaintiff
submitted a proposed order of dismissal containing a block for the
court’s signature. And, with an abundance of caution, plaintiff
also submitted a proposed order denying the motion to vacate,
also with a block for the court’s signature. The trial court signed
neither order. Instead, on September 9, 2019, the court caused to
be filed two different orders. One, which was signed, appears to


1
      Based on the record currently before this court, plaintiff
has a colorable argument that the trial court abused its
discretion in failing to set aside the dismissal.
be a standard minute order denying the motion to vacate. This
order referred to a second, unsigned order, entitled “Order
Denying the Motion to Set Aside.” The second order provided the
basis for the court’s denial of the motion to vacate. The trial
court did not sign a written order of dismissal even though
plaintiff’s declaration and her attached letter from the clerk of
this court indicated it was the signed order of dismissal that she
needed to prosecute her appeal.
       So the upshot of this all is a dismissal of the appeal as one
from a nonappealable order. Not that the type of order is
nonappealable, but it became so because it was not signed.
Presumably, plaintiff will ask the trial court again to sign the
dismissal order and, if it does, a new appeal period will begin,
and presumably plaintiff will refile her appeal. As the majority
correctly observes, the failure to sign the order of dismissal in the
first instance or even the second instance likely will lead to
duplicative administrative work by this court and the trial court.
More importantly even if plaintiff files a new appeal and prevails,
this self-represented plaintiff’s right of access to the courts will
have been significantly delayed. The impact of this delay is
unknown.
       Our courts already present an imposing maze of
requirements to the average citizen who lacks legal
representation. In recognition of these impediments, our Chief
Justice and the Judicial Council have made access to the courts
for self-represented litigants a priority, and have tasked the
Council’s Advisory Committee on Providing Access and Fairness
with implementing reforms to improve the ability of every
Californian to access the courts. For example, the Chief Justice
has said, “We also know that in California, the courts are such




                                 2
that the new normal is ninety percent unrepresented come to
court in the most significant of cases—those having to do with
family law and housing law.” (Tani G. Cantil-Sakauye, Keynote
Address: University of California Hastings College of the Law
(2016) 67 Hastings L.J. 1181, 1182 (Keynote Address).) The
Advisory Committee on Providing Access and Fairness for its
part works on “educating judges about how better to address and
resolve cases where you have pro se litigation or where one side is
represented by an attorney but the other is not, but you need to
achieve balance and fairness in your courtroom.” (Id. at p. 1187;
see also Engstrom, Post-Covid Courts (2020) 68 UCLA L. Rev.
Disc. 246, 248 [“Our courts are . . . shockingly out of touch with
the justice needs of ordinary Americans, who get little help in
most – perhaps 85 percent or more – of the legal problems they
encounter.”].)
       Here, the trial court closed its doors to this pro se plaintiff
as she attempted to navigate the complex procedures of pursuing
a civil claim. Hopefully, the next time around plaintiff will find
“the judicial branch more inclusive.” (Keynote Address, supra,
67 Hastings L.J. at p. 1187.)




RUBIN, P. J.




                                  3